PS 8
(3/15)
                                                                                                         FILED IN THE
                               UNITED STATES DISTRICT COURT                                          U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON


                                                              for                               Apr 16, 2019
                                            Eastern District of Washington                          SEAN F. MCAVOY, CLERK




 U.S.A. vs.                   Alamine, Fikadu A.                          Docket No.            2:18CR00227-TOR-1

                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Fikadu A Alamine, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 25th day of January 2019.

On February 1, 2019, Mr. Alamine appeared before the Honorable John T. Rodgers, U.S. Magistrate Judge, for an initial
appearance on a petition and status hearing. The Court continued Mr. Alamine’s release under the following conditions:

Standard Condition #6: Defendant shall report to the United States Probation Office before or immediately after release
and shall repot as often as they direct, at such times and in such manner as they direct.

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

Additional Condition #27: Prohibited Substance Testing: If random urinalysis testing is not done through a treatment
program, random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times per
month. Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether the
defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing, the
wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy
of prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #5: Fikadu A. Alamine is alleged to have failed to report as instructed, by the U.S. Probation Office, on April 10,
2019.

On February 1, 2019, Mr. Alamine appeared before the Honorable John T. Rodgers, U.S. Magistrate Judge, for an initial
appearance on a petition for action on conditions of pretrial release and status hearing. The Court modified the conditions
of pretrial release supervision, which included standard condition number 6.

On April 9, 2019, the undersigned officer contacted Mr. Alamine via telephone communication. During that telephone
conversation, the undersigned officer instructed Mr. Alamine to report to the U.S. Probation Office on April 10, 2019, at
3 p.m.

On April 10, 2019, at approximately 1:22 p.m., the undersigned officer contacted Mr. Alamine via telephone
communication to address an issue. During that telephone conversation, the undersigned officer reminded Mr. Alamine of
his scheduled appointment at 3 p.m., on April 10, 2019.

Mr. Alamine failed to report to the U.S. Probation Office as instructed on April 10, 2019.

Violation #6: Fikadu A. Alamine is alleged to tested positive for the presence of morphine and cocaine on April 8, 2019.
   PS-8
   Re: Alamine, Fikadu A.
   April 16, 2019
   Page 2
On February 1, 2019, Mr. Alamine appeared before the Honorable John T. Rodgers, U.S. Magistrate Judge, for an initial
appearance on a petition for action on conditions of pretrial release and status hearing. The Court modified the conditions
of pretrial release supervision, which included standard condition number 9.

On April 8, 2019, Mr. Alamine reported to Pioneer Human Services for the purpose of random drug testing and submitted
a urine specimen that tested presumptive positive for the presence of cocaine and morphine. Mr. Alamine denied using
cocaine and morphine and signed a substance abuse denial form. Subsequently, the urine specimen was sent to Alere
Toxicology (Alere) for further analysis.

On April 14, 2019, Alere confirmed the aforementioned urine specimen tested positive for the presence of codeine,
morphine, and cocaine.

Violation #7: Fikadu A. Alamine is alleged to have failed to report for random drug testing on April 12, 2019.

On February 1, 2019, Mr. Alamine appeared before the Honorable John T. Rodgers, U.S. Magistrate Judge, for an initial
appearance on a petition for action on conditions of pretrial release and status hearing. The Court modified the conditions
of pretrial release supervision, which included additional condition number 27.

On March 22, 2019, the undersigned officer referred Mr. Alamine to the phase urinalysis testing program at Pioneer Human
Services (PHS). Mr. Alamine was instructed to contact PHS on a daily basis to determine if he was required to submit to
random drug testing.

On April 12, 2019, Mr. Alamine failed to report to Pioneer Human Services for random drug testing.

     PRAYING THAT THE COURT WILL ORDER A WARRANT AND WILL INCORPORATE THE ABOVE
             VIOLATION WITH VIOLATION(S) PREVIOUSLY REPORTED TO THE COURT
                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       April 16, 2019
                                                                 by       s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer

THE COURT ORDERS
[X ] The Issuance of a Warrant
[ ]  The Issuance of a Summons
[X ] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
[ ]  Defendant to appear before the Judge assigned to the case.
[ ]  Defendant to appear before the Magistrate Judge.
                                                                            Signature of Judicial Officer

                                                                             April 16, 2019
                                                                            Date
